Blodgett, District Judge,
(orally.) I cannot see any ground on which to sustain this patent. It is void for want of invention. The guarantying of men’s financial ability to pay is not an invention of the complainant. Nearly all forms of guarantying or insuring have been in existence for many years, notably fidelity, casualty, fire, lightning, and other forms of insurance, all of which are based upon averages obtained from practical experience. It required no inventive genius to form and plan the insurance on this basis. One is not entitled to a patent for a plan or method of business which only requires good judgment and foresight. In this case ordinary business judgment would suggest this system of guarantying. Again, the means for securing merchants and others against excessive losses is stated to consist of a sheet of paper containing ruled lines and certain tabulated information or statistics. It is evident that the means for securing the merchant is by virtue of a contract or agreement whereby the assured guaranties the merchant against loss. The arrangement of a sheet of paper with ruled lines for tabulating information is not new. That statistics and various kinds of information have alwaj^s been tabulated in a similar manner is a matter of general knowledge. I do not intend to decide that a man may not have a patent for a mode of keeping accounts, or for a form of tabulating amounts or statistics; but am clearly of opinion that this patent cannot be construed to cover a business principle such as a law of averages,' which seems to have been the purpose of the specifications in this patent.
After the foregoing opinion was delivered, and before any formal order was entered, the complainant dismissed its bill of complaint.